DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, how the noise reduction fairing is configured to be attached to the electric drive system; the brake assembly and electric drive system of claim 1; composite material of claim 7, the at least one metallic insert of claim 8, the temperature resistant resin of claim 9; the temperature resistant ceramic coating of claim 10; the temperature sensitive coating of claim 11; and the aircraft of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 118, brake assemblies
The drawings are objected to because Figures 4A and 4B share a singular reference character 112 split between them and Figures 5A and 5B have a singular reference character 110 split between them with arrows to the respective locations on the fairing. As Figures 4A-4B and Figures 5A-5B are independent and distinct from each other, each should have its own respective reference character as publication of a singular figure might result in the reference character being cut off and/or an arrow pointing at nothing to result upon splitting the two figures apart.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a noise reduction fairing arranged to shield at least a portion of the brake assembly or electric drive system only, from incident flow.” It is presently unclear what effect the phrase “only” has on the recited elements of the fairing, brake assembly, and electric drive system. First, does “only” refer to the fairing shielding only “at least one portion” but not all of the elements? Does “only” refer to the fairing shielding “only” the brake assembly or electric drive system but no other elements of the landing gear? Does “only” refer to a limitation of the fairing exclusively when selecting the electric drive system alternative such that if a brake system is selected, the brake assembly and any other portion of the landing gear assembly could 
Claims 2-12 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each of claims 2-12 is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome said indefiniteness. 
Claim 2 recites that the fairing is configured to shield a portion of the brake assembly or electric drive system from direct incident airflow “whilst leaving a further portion of the brake assembly exposed.” Claim 1, from which claim 2 draws dependency, recites either a brake assembly or an electric drive system. It is unclear from the recitations of claim 2 if the shielding provided only leaves a portion exposed in the instance of a brake assembly or if there is an electric drive system, there must also be a brake assembly which is exposed while the electric drive system is at least partially shielded. 
Claim 3 recites the limitation "the electric drive assembly” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 3 draws dependency, recites “an electric drive system” such that claim 3 should be amended from “assembly” to “system.” 
Claim 4 recites that the fairing includes a plurality of attachment points for attaching the fairing to the aircraft landing gear assembly. Claim 1, from which claim 4 draws dependency, recites that the aircraft landing gear assembly is comprised of a plurality of noise-inducing elements and a noise reducing fairing. As the fairing having the attachment points is part of the assembly, it is unclear what the structural relationship is between the attachment points and the rest of the assembly. It appears as though the attachment points should be described with respect to attaching the fairing to the noise-inducing element(s). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 9027878 to Simonneaux. 
Re: Claim 1. As best understood due to indefiniteness, Simonneaux teaches an aircraft landing gear assembly (See Fig. 1; Abstract) comprising:
a plurality of noise-inducing elements (brakes, 10; strut, 2; beams, 8), at least one of the noise-inducing elements comprising a brake assembly (brakes, 10) or electric drive system; and
a noise reduction fairing (fairing, 12) arranged to shield at least a portion of the brake assembly or electric drive system only, from incident airflow (see Abstract; col. 1, lines 1-24 and lines 41-45; fairing only covers approximately 180 degrees of the brake assembly leaving the remaining portion exposed and allowing sufficient cooling).
Re: Claim 2. The aircraft landing gear assembly according to claim 1, wherein the noise reduction fairing is configured to shield a portion of the brake assembly or electric drive system 
Re: Claim 3. Simonneaux teaches the aircraft landing gear assembly according to claim 1, wherein an inner surface of the noise reduction fairing at least partially conforms to an adjacent portion of the brake assembly or electric drive assembly (Fig. 1 illustrates fairing, 12, at least partially conforming around the brake assembly, 10).
Re: Claim 4. Simonneaux teaches the aircraft landing gear assembly according to claim 1, wherein the noise reduction fairing includes a plurality of attachment points for attaching the fairing to the aircraft landing gear assembly (See Fig. 1, pivots, 16 and 28).
Re: Claim 5. Simonneaux teaches the aircraft landing gear assembly according to claim 1, wherein the noise reduction fairing is configured to be attached to a brake flange of the aircraft landing gear assembly (the fairing attaches to the landing gear comprising the brake assembly such that it would be at least indirectly attached to the brake flange of the landing gear assembly through any number of intermediate components). It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. 
Re: Claim 6. Simonneaux teaches the aircraft landing gear assembly according to claim 1, wherein the noise reduction fairing is configured to be attached to the brake assembly or electric drive system (the fairing attaches to the landing gear comprising the brake assembly such that it would be at least indirectly attached to the brake assembly of the landing gear assembly through any number of intermediate components). It has been held that the recitation that an In re Hutchison, 69 USPQ 138. 
Re: Claim 7. Simonneaux teaches the aircraft landing gear assembly according to claim I, wherein the noise reduction fairing comprises a composite material (col. 3, lines 28-31 - fiber reinforced plastic). 
Re: Claim 12. Simonneaux teaches an aircraft (aircraft landing gear is installed on a aircraft and its operation is described with respect to the aircraft’s flight operation in col. 2, line 48-col. 3, line 24) including at least one landing gear assembly in accordance with claim 1 (See claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9027878 to Simonneaux.
Re: Claim 8. Simonneaux teaches the aircraft landing gear assembly according to claim 7 as outlined above, however, it is not expressly disclosed that the noise reduction fairing includes at least one metallic insert defining an attachment point.
Examiner gives Official Notice that composite parts with metallic insert(s) providing attachment points for mechanical fasteners to fasten the composite part to another element are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide metallic inserts to a composite fairing such that vibration caused due to airflow and/or vibration of the landing gear contacting the ground would not cause degradation of the composite structure such as by egging out a through hole for a fastener like a nut and bolt. 
Re: Claim 9. Simonneaux teaches the aircraft landing gear assembly according claim 7 as outlined above, however, it is not expressly disclosed that the composite material includes a temperature resistant resin.
Examiner gives Official Notice that high temperature resistant resins are well-known in the composite aircraft component art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a high temperature resistant resin as the matrix in the fiber reinforced plastic of Simonneaux as it is well known that brake assemblies on aircraft landing gear generate significant amounts of heat (Simonneaux col. 1, lines 15-17) which could melt a lower temperature resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One of ordinary skill in the art would have been motivated to employ a high temperature resistant epoxy matrix/resin such that it withstands normal operation in the aircraft landing gear.
Re: Claim 10. Simonneaux teaches the aircraft landing gear assembly according to claim 7 as outlined above, however, it is not expressly disclosed that the noise reduction fairing includes a temperature resistant ceramic coating.
Examiner gives Official Notice that high temperature resistant ceramic coatings are well-known in the aircraft landing gear component arts. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9027878 to Simonneaux in view of WO 2015/006490 to Miarecki et al. 
Re: Claim 11. Simonneaux teaches the aircraft landing gear assembly according to claim 1 as outlined above, however, it is not expressly disclosed that at least a portion of the noise reduction fairing has a temperature sensitive coating.
Miarecki et al. teaches coating a component experiencing high temperature fluctuations with a coating that is temperature sensitive such that a visually-detectable signal is provided upon the coating reaching a critical temperature at which the component experiencing high temperatures would be weakened and possibly requiring service (paragraph [0040]). In paragraph [0032], Miarecki explains that the coating can be useful in aerospace applications such as being provided on components of a gas turbine engine. In paragraph [0045], it is taught that it can be used in other aspects of the aerospace industry as well.  The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647